Title: To James Madison from Edmund Pendleton, 30 January 1795
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Virga. Jany. 30. 1795.
I have to thank you for two favrs. covering some Papers and the Anti-Lee Pamphlet. I recollect to have seen in the course of the Summer a Puff in some paper recommending it to the Voters to chuse representatives of the principles of that Gentn., who had distinguished himself from his Colleagues for true patriotism, but little immagined he would have ventured on a Serious Address to his Constituents, on the ground of having Superior Sagacity or Patriotism to 18 of his Countrey-men.
Taylor’s health seems gradually recovering, tho’ yet far from perfect—his little family have yet frequent returns of Agues, his farms & the tuition of his boys are his chief emploiment. I don’t know that he has lately medled with politics, except in considering the unconstitutionality of the Carriage tax by way of Argument for our defence on that Occasion—and this will it seems be lost time, as we hear nothing of a suit, and begin to apprehend there will be none, supposing that so few in the state, are in the Opposition, it is better to loose their taxes than risque a decision of the question—whether it be so or not, I can’t determine & can only say an exemption on that ground, don’t answer my purpose, which was not to be eased of my due share of contribution to the public revenue, but to Arrest a Precedent, apparently in principle against the Constitution, & in it’s effects tending to introduce Partiality & Oppression in future Selections of Articles for direct taxation. I consider the Opinion of the Chief Justice on the Subject as somewhat Oracular. He does indeed admit that there may be a direct Specific tax, which is a fair decision of the question; but what does he mean by saying “Congress will usually embrace such Objects as are Uniform through the States” if not to admit the power in Congress to impose such direct Specific taxes, without adhering to the apportionment between the States required by the constitution, and in it’s exercise not even to regard (tho’ he supposes they usually would) the uniformity wch. he seems to substitute for Apportionment, the governing principle of all direct taxes—and considering the example by wch. he illustrates, importing that there would be neither difficulty or partiality in a tax on Coaches, (altho’ there may be States in wch: one is not to be found) I confess I do not count on having his Opinion in Our favr. in case it shall come to a decision in his presence. The ground I take is that the power of Congress in all cases of direct taxes, general or Specific is limited to a certain mode, that is to apportion the sum required to be raised by them between the States, & tax each state for it’s proportion—the only protection of the Minor States in Congress from Oppression, by a partial selection of Articles by a Majority.
Has the complaint of the French Officers at New York been attended wth. any Serious effects? Adieu! Yr. Affe. friend
Edmd Pendleton
